 



Exhibit 10-f-3
ROCKWELL COLLINS 2005
DEFERRED COMPENSATION PLAN
The purpose of this Plan is to provide certain specified benefits to a select
group of management and highly compensated employees who contribute materially
to the continued growth, development and future business success of Rockwell
Collins, Inc. and its affiliates. This Plan is unfunded for tax purposes and for
purposes of Title I of ERISA.
This Plan is established effective as of January 1, 2005 for deferred
compensation that was earned and vested after December 31, 2004 under the
Rockwell Collins Deferred Compensation Plan and for compensation deferred for
the period subsequent to the date this Plan is established.
ARTICLE I: DEFINITIONS

1.010   Account means one of the accounts established for the purpose of
measuring and determining a Participant’s interest in this Plan, such accounts
being the Participant’s Salary Deferral Account, Company Match Account,
Incentive Compensation Deferral Account, and Performance Award Account.   1.020
  Account Balance means, with respect to each Participant, an account in the
records of the Company equal to the sum of the Participant’s:

  (a)   Salary Deferral Account balance;     (b)   Company Match Account
balance;     (c)   Incentive Compensation Deferral Account balance; and     (d)
  Performance Award Account balance.

      The Account Balance (and each underlying balance making up such Account
Balance) is a bookkeeping entry only and will be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his designated Beneficiary, pursuant to this Plan.

1.030   Affiliate means:

  (a)   any corporation incorporated under the laws of one of the United States
of America of which the Company owns, directly or indirectly, eighty
percent (80%) or more of the combined voting power of all classes of stock or
eighty

 



--------------------------------------------------------------------------------



 



      percent (80%) or more of the total value of the shares of all classes of
stock (all within the meaning of Code Section 1563);

  (b)   any partnership or other business entity organized under such laws, of
which the Company owns, directly or indirectly, eighty percent (80%) or more of
the voting power or eighty percent (80%) or more of the total value (all within
the meaning of Code Section 414(c)); and     (c)   any other company deemed to
be an Affiliate by the Company’s Board of Directors.

1.040   Annual Company Match Amount for any Plan Year means the amount
determined in accordance with Section 3.030.   1.050   Annual Deferral Amount
means that portion of a Participant’s Base Annual Salary, Incentive
Compensation, and/or Performance Award which a Participant elects to have
deferred, in accordance with Article III, for any one Plan Year. In the event of
a Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 9.010), death or a Separation from Service prior to the end of a Plan
Year, such year’s Annual Deferral Amount will be the actual amount withheld
prior to such event.   1.060   Annual Installment Method means a benefit payment
method involving a series of annual installment payments over the number of
years selected by the Participant in accordance with this Plan, which will be
calculated in the manner set forth in this Section. The Account Balance of the
Participant will be determined as of the close of business on the last business
day of the calendar year. The annual installment will be calculated by
multiplying this balance by a fraction, the numerator of which is one (1), and
the denominator of which is the remaining number of annual payments due the
Participant. (By way of example, if a Participant were to elect a 10-year
payment under the Annual Installment Method, the first payment would be
one-tenth (1/10) of the Account Balance, calculated as described in this
definition. The following year, the payment would be one-ninth (1/9) of the
Account Balance, calculated as described in this definition.) Each annual
installment will be paid within the first sixty (60) days of the calendar year
following the applicable year.   1.070   Base Annual Salary means the Employee’s
annualized salary rate for services performed by such Employee on behalf of the
Company or an Affiliate, whether or not paid to him in such calendar year or
included on the Federal Income Tax Form W-2 for such calendar year, excluding
bonuses, commissions, overtime, fringe benefits, stock options, stock
appreciation rights, restricted stock, restricted stock units, relocation
expenses, incentive payments, Performance Awards, non-monetary awards, directors
fees and other fees, automobile and other allowances (whether or not such
allowances are included in the Employee’s gross income) paid to a Participant
for employment services rendered. Base Annual Salary will be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of the Company or
any Affiliate and will be calculated to include amounts not otherwise included
in the Participant’s gross income under Code Section

2



--------------------------------------------------------------------------------



 



    125, 402(e)(3), 402(h), or 403(b), pursuant to plans established by the
Company or an Affiliate; provided, however, that all such amounts will be
included in compensation only to the extent that, had there been no such plan,
the amount would have been payable in cash to the Participant.

1.080   Beneficiary means one or more persons, trusts, estates or other
entities, designated in accordance with Article XI who or which are entitled to
receive benefits under this Plan upon the death of a Participant.   1.090  
Beneficiary Designation Form means the written or electronic form established
from time to time by the Committee or its delegate that a Participant completes,
signs and returns to the Committee or its delegate, in order to designate one or
more Beneficiaries.   1.100   Board of Directors means the Company’s Board of
Directors.   1.110   Change of Control means any of the following:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this Section 1.110; or     (b)   Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to that
date whose election, or nomination for election by the Company’s shareowners,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or

3



--------------------------------------------------------------------------------



 



  (c)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (a “Company Transaction”), in each
case, unless, following such Company Transaction, (1) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Company Transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Company Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Company Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any employee benefit plan (or related trust) of the
Company or of such corporation resulting from such Company Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or     (d)   Approval by the Company’s shareowners of
a complete liquidation or dissolution of the Company.

1.120   Code means the Internal Revenue Code of 1986, as from time to time
amended.   1.130   Committee means the Compensation Committee of the Board of
Directors.   1.140   Company means Rockwell Collins, Inc., a Delaware
corporation.   1.150   Company Match Account means:

  (a)   the sum of all of a Participant’s Annual Company Match Amounts,     (b)
  adjusted by amounts credited or debited (gains or losses) thereto, in
accordance with the provisions of Section 4.020(b), as such provisions relate to
such Company Match Account, and

4



--------------------------------------------------------------------------------



 



  (c)   reduced by any amount debited thereon equal to the amount of all
distributions made to the Participant or his Beneficiary pursuant to this Plan
which are related to such Company Match Account.

1.160   Deduction Limitation means the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation will be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Company determines in good faith prior to a Change of Control that it is
reasonably anticipated that any compensation paid to a Participant for a taxable
year of the Company would not be deductible by the Company solely by reason of
the limitation under Code Section 162(m), then, to the extent deemed necessary
by the Company to ensure that the entire amount of any distribution to the
Participant pursuant to this Plan prior to the Change of Control is deductible,
the Company may defer all or any portion of a distribution under this Plan. Any
amounts deferred pursuant to this limitation will continue to be
credited/debited with additional amounts in accordance with Section 4.020(b),
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon will be distributed to the Participant or his
Beneficiary (in the event of the Participant’s death) at the earlier of (a) the
earliest possible date in the calendar year, as determined in good faith by the
Company, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Section 162(m), or (b) the Participant’s Separation
from Service or Retirement. Notwithstanding anything to the contrary in this
Plan, the Deduction Limitation will not apply to any distributions made after a
Change of Control.   1.170   Deferral Election means a written or electronic
election made pursuant to Article III by a Participant to defer receipt of a
part of his Base Annual Salary, or to defer receipt of all or a part of his
Incentive Compensation, including without limitation any Performance Award.  
1.180   Deferral Election Form means the form established from time to time by
the Committee or its delegate that a Participant completes, signs and returns to
the Committee or its delegate to make a Deferral Election pursuant to
Article III, in order to defer receipt of a part of his Base Annual Salary or to
defer receipt of all or a part of his Incentive Compensation, including without
limitation any Performance Award.   1.190   Disability has the meanings set
forth in Section 409A. Specifically, for purposes of this Plan and Section 409A,
a Participant will be considered to have incurred a Disability if the
Participant is:

  (a)   unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or     (b)   by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of less than twelve (12) months,
receiving income replacement benefits for

5



--------------------------------------------------------------------------------



 



      a period of not less than three (3) months under an accident or health
plan covering employees of the Company or any Affiliate.

1.200   Effective Date means January 1, 2005.   1.210   Eligible Employee means:

  (a)   For the Plan Year commencing January 1, 2005, any Employee who is
employed in the United States by the Company or any Affiliate whose Base Annual
Salary for 2005 is greater than or equal to $110,000.     (b)   For the Plan
Year commencing January 1, 2006, any Employee who is employed in the United
States by the Company or any Affiliate whose Base Annual Salary for 2006 is
greater than or equal to $120,000.     (c)   For Plan Years commencing on or
after January 1, 2007, any Employee who is employed in the United States by the
Company or an Affiliate whose Pay Grade on or after January 1, 2007 is equal to
D5, E6, M0, or M5 through M9 before July 23, 2007, or is equal to D5, E6, M0,
M1, or M6 through M9 on or after July 23, 2007.

1.220   Employee means any person who is employed by the Company or by an
Affiliate.   1.230   ERISA means the Employee Retirement Income Security Act
of 1974, as from time to time amended.   1.240   Exchange Act means the
Securities Exchange Act of 1934, as amended.   1.245   409A Change of Control
means a “Change of Control Event” as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i) and set forth in Treasury
Regulation Section 1.409A-3(i)(5)(v)-(vii), applying the default rules and
percentages set forth in such Treasury Regulation.   1.250   Incentive
Compensation means any award payable to a Participant under an incentive
compensation plan sponsored by the Company or an Affiliate which, but for a
Deferral Election under the Plan, would be paid to the Participant and
considered to be “wages” for purposes of United States federal income tax
withholding, including without limitation any incentive compensation payable
pursuant to the Company’s incentive payment plan(s) and annual incentive
compensation plan(s) for Senior Executives, and any change of control agreement
entered into between the Company and a Participant.   1.260   Incentive
Compensation Deferral means a deferral by a Participant of part or all of his
Incentive Compensation otherwise payable to him with respect to a particular
fiscal year of the Company.   1.270   Incentive Compensation Deferral Account
means:

  (a)   the sum of all of a Participant’s Incentive Compensation Deferrals,

6



--------------------------------------------------------------------------------



 



  (b)   adjusted by amounts credited or debited (gains or losses) thereto, in
accordance with the provisions of Section 4.020(b) which are related to such
Incentive Compensation Deferral Account, and     (c)   reduced by any amount
debited thereon equal to the amount of all distributions made to the Participant
or his Beneficiary pursuant to this Plan which are related to such Incentive
Compensation Deferral Account.

1.280   Measurement Funds means the investment vehicles offered under this Plan
which are identified and described in communication materials made available to
Participants by the Company, each of whose purpose is to mirror, to the greatest
extent reasonably possible, the investment performance of a particular benchmark
mutual fund sponsored and offered by Fidelity Investments.   1.290   Named
Fiduciary means the Committee, its delegates, the Trustee and, following the
occurrence of a Change of Control, the third-party fiduciary described in
Section 14.020 of this Plan.   1.300   Non-Qualified Savings Plan means the
Rockwell Collins 2005 Non-Qualified Retirement Savings Plan, as amended from
time to time.   1.310   Participant means any Eligible Employee:

  (a)   who is an employee of Rockwell Collins, Inc. (or one of its Affiliates);
    (b)   who elects to participate in the Plan;     (c)   who completes a
Participation Agreement and a Beneficiary Designation Form;     (d)   whose
completed Participation Agreement and Beneficiary Designation Form are accepted
by the Committee or its delegate;     (e)   who commences participation in the
Plan; and     (f)   who has not elected to terminate participation in the Plan.

      A spouse or former spouse of a Participant will not be treated as a
Participant in the Plan or have an Account Balance under the Plan, even if the
spouse or former spouse has an interest in the Participant’s benefits under the
Plan as a result of applicable law or property settlements resulting from legal
separation or divorce.         Notwithstanding any other provision of this Plan
to the contrary, no Eligible Employee or any other person, individual or entity
shall become a Participant in this Plan on or after the day on which a Change of
Control occurs.

1.320   Participation Agreement means a written or electronic agreement, as may
be amended from time to time, which is provided to an Eligible Employee or
Participant by the Committee or its delegate. Each such Participation Agreement
will describe the benefits

7



--------------------------------------------------------------------------------



 



    to which such Participant is entitled under the Plan. The Participation
Agreement bearing the latest date by the Committee or its delegate will
supersede all previous such Participation Agreements in their entirety and will
govern the Eligible Employee’s or Participant’s entitlement to benefits
hereunder. The terms of any such Participation Agreement may be different for a
particular Participant.

1.325   Performance Award means any Performance Share or Performance Unit
awarded under (and as defined in) the Company’s 2001 Long-Term Incentives Plan
or 2006 Long-Term Incentives Plan.   1.326   Performance Award Deferral means
any deferral of a Performance Award made pursuant to and in accordance with the
terms of this Plan.   1.328   Performance Award Account means:

  (a)   the sum of all of a Participant’s Performance Award Deferrals;     (b)  
adjusted by amounts credited or debited (gains or losses) thereto, in accordance
with the provisions of Section 4.020(b), as such provisions relate to such
Performance Award Account; and     (c)   reduced by any amount debited thereon
equal to the amount of all distributions made to the Participant or his
Beneficiary pursuant to this Plan which are related to such Performance Award
Account.

1.330   Plan means this Rockwell Collins 2005 Deferred Compensation Plan, which
is evidenced by this instrument and by the forms associated with the said
instrument, as they may be amended from time to time.   1.340   Plan Year means
each twelve-month period ending on the last day of December.   1.350  
Pre-Retirement Survivor Benefit means the benefit set forth in Article VII.  
1.360   Qualified Savings Plan means the Rockwell Collins Retirement Savings
Plan, as amended from time to time.   1.370   Retirement, Retire(s) or Retired
means, with respect to an Employee, “separation from service” with the Company
and all of its Affiliates, within the meaning of Section 409A, on or after the
attainment of age 55, other than for reasons of Disability or death.   1.380  
Retirement Benefit means the benefit set forth in Article VI.   1.390   Salary
Deferral Account means:

  (a)   the sum of all of a Participant’s Base Annual Salary deferral amounts,

8



--------------------------------------------------------------------------------



 



  (b)   adjusted by amounts credited or debited (gains or losses) thereto, in
accordance with the provisions of Section 4.020(b), as such provisions relate to
such Salary Deferral Account, and     (c)   reduced by any amount debited
thereon equal to the amount of all distributions made to the Participant or his
Beneficiary pursuant to this Plan which are related to such Salary Deferral
Account.

1.400   Section 409A means Section 409A of the Code and any regulations or other
guidance issued thereunder.   1.410   Separation from Service means a
“separation from service” from the Company and all of its Affiliates, within the
meaning of Section 409A, other than for reasons of Retirement or death.   1.420
  Short-Term Payout means the payout set forth in Section 5.010 of the Plan.  
1.430   Specified Employee has the meaning set forth in Section 409A, as
determined each year in accordance with procedures established by the Company.  
1.440   Termination Benefit means the benefit set forth in Article VIII.   1.450
  Third-Party Administrator means an independent third party selected by the
Trustee and approved by the individual who, immediately prior to a Change of
Control, was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer (the “Ex-CEO”).   1.460   Trust means the
master trust established by agreement between the Company and the Trustee, which
will be a grantor trust.   1.470   Trustee means Wells Fargo Bank N.A., or any
successor trustee of the Trust described in Section 1.460 of this Plan.   1.480
  Unforeseeable Financial Emergency has the meaning set forth in Section 409A.
Specifically, for purposes of this Plan and Section 409A, an Unforeseeable
Financial Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary or unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The requirements of this
Section 1.480 are met only if, as determined under the Section 409A regulations,
the amount distributed with respect to the emergency does not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship may be relieved through reimbursement
or compensation by insurance or otherwise by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

9



--------------------------------------------------------------------------------



 



ARTICLE II: PARTICIPATION

2.010   Select Group Defined. Since participation in the Plan is intended to be
limited to a select group of management and highly compensated Employees, the
Plan is only available to Eligible Employees of the Company and its Affiliates.
  2.020   Commencement of Participation. As a condition to initial participation
in this Plan, each Eligible Employee who wishes to participate in the Plan will
be required to complete, execute and return to the Committee or its delegate a
written or electronic Deferral Election Form.       In the case of such an
Eligible Employee’s initial election to become a Participant in a particular
Plan Year (after taking into account the plan aggregation rules of
Section 409A), such documentation must be provided by the Eligible Employee to
the Committee or its delegate within thirty (30) days following his first
becoming an Eligible Employee.       If an Eligible Employee has met all
enrollment requirements set forth in this Plan and required by the Committee or
its delegate (including returning all required documents to the Committee or its
delegate) in the time frames described in the above subsections, that the
Eligible Employee will become a Plan Participant as soon as administratively
practicable after he completes all such enrollment requirements, except that, if
an individual becomes an Eligible Employee during the last three months of a
calendar year, that Eligible Employee will become a Plan Participant on the
first day of the next calendar year.       If an Eligible Employee fails to meet
all such requirements within the period required under this Section 2.020 that
Eligible Employee will not be entitled to participate in the Plan until the
first day of a subsequent Plan Year following the delivery to and acceptance by
the Committee or its delegate of the required documents. In addition, the
Committee or its delegate will establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.   2.030  
Termination of Participation and/or Deferrals. If the Committee or its delegate
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with ERISA Sections 201(2), 301(a)(3) and
401(a)(1), the Committee will have the right, in its sole discretion, to prevent
the Participant from making future deferral elections.

ARTICLE III: DEFERRAL AND COMPANY MATCH CREDITS

3.010   Base Annual Salary Deferral. Each Plan Participant will be permitted to
make an irrevocable election to defer (such Deferral Election to be made in
whole percentages) receipt of an amount equal to one percent (1%) through fifty
percent (50%) of his Base Annual Salary.

10



--------------------------------------------------------------------------------



 



  (a)   For each Plan Year, a Participant, will be permitted, in his sole
discretion, to make an irrevocable election to defer Base Annual Salary for the
following Plan Year and must deliver such Deferral Election to the Company or an
Affiliate on a new Deferral Election Form before December 31st of the Plan Year
immediately preceding the Plan Year for which the deferral is intended. If no
such Deferral Election Form is timely delivered for a Plan Year, the Annual
Deferral Amount will be zero for that Plan Year.     (b)   Notwithstanding the
foregoing, any Participant who first becomes eligible to participate in the Plan
(taking into account the aggregation rules set forth in Section 409A) within the
first nine months of a Plan Year may, within thirty (30) days after first
becoming eligible to participate in the Plan (taking into account the plan
aggregation rules set forth in Section 409A), make an irrevocable election to
defer Base Annual Salary for the Plan Year commencing as soon as
administratively practicable following the delivery of such written or
electronic Deferral Election notice to the Company or an Affiliate.     (c)  
During each Plan Year, the Base Annual Salary Deferral Amount will be withheld
from each regularly scheduled Base Annual Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Annual Salary.

3.020   Incentive Compensation Deferral. In addition to the Base Annual Salary
deferral described in the preceding Section, each Participant will be permitted
to irrevocably elect to defer receipt of an amount equal to one percent (1%)
through one hundred percent (100%), such Deferral Election to be made in whole
percentages, of the amount of any Incentive Compensation which he might be
awarded.

  (a)   In general, such Deferral Election will be made on a Deferral Election
Form and will apply to Incentive Compensation to which the Participant might be
entitled for the fiscal year commencing immediately following such Deferral
Election.     (b)   Except as otherwise permitted by Section 409A, any election
made pursuant to this Section 3.020 must be made by December 31st of the
calendar year immediately preceding the calendar year in which the fiscal year
to which such Incentive Compensation relates commences. Notwithstanding the
foregoing, if the Company in its sole discretion determines that any Incentive
Compensation meets the requirements for “performance-based compensation” within
the meaning of Section 409A, such election may be made no later than the last
day of the six (6) month period following the commencement of the fiscal year to
which such Incentive Compensation relates.         The Incentive Compensation
Deferral Amount will be withheld at the time the said Incentive Compensation are
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself.

3.030   Annual Company Match Amount. A Participant’s Annual Company Match Amount
for any Plan Year prior to the Plan Year commencing on January 1, 2006, will be
equal to

11



--------------------------------------------------------------------------------



 



      the amount that the Company would have contributed to the Participant’s
account in the Qualified Savings Plan as a matching contribution or other
employer contribution to that Plan or would have credited such Participant’s
account in the Non-Qualified Savings Plan as a matching credit or other similar
credit, but for the fact that the Participant elected to defer Base Annual
Salary pursuant to the provisions of Section 3.010 of this Plan. The Annual
Company Match Amount which is attributable to a Participant’s Annual Salary
Deferral Amount for a particular Plan Year will be calculated in the first month
of the immediately succeeding Plan Year and will be credited to the
Participant’s Company Match Account no later than January 31st of such
succeeding Plan Year; provided, however, that such Annual Company Match Amounts
shall be discontinued and shall no longer be in credited after such Amount is
credited in January 2006.         Subject to the provisions of the preceding
paragraph of this Section:

  (a)   In the event of a Participant’s Retirement or death, the Participant’s
Company Match Account will be credited with the Annual Company Match Amount for
the Plan Year in which he retires or dies; and     (b)   if a Participant is not
employed by the Company or an Affiliate as of the last day of a Plan Year for
any reason other than the Participant’s Retirement or death, the Annual Company
Match for such Plan Year will be zero.

ARTICLE IV: PLAN ACCOUNTS

4.010   Vesting.

  (a)   A Participant will have a one hundred percent (100%) vested interest in
his Account Balance.     (b)   Notwithstanding anything to the contrary
contained in this Plan, in the event of a Change of Control, a Participant’s
Account Balance and any other interest of his under this Plan at the time of the
occurrence of the Change of Control will remain one hundred percent (100%)
vested, if such interest is already 100% vested at that time and, if such
interest is not one hundred percent (100%) vested at that time, will immediately
become one hundred (100%) vested.

4.020   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee or its delegate, in its sole discretion, amounts will be credited or
debited to a Participant’s Account Balance in the manner set forth in the
provisions of this Section.

  (a)   Allocation to Measurement Funds. A Participant, in connection with his
initial Deferral Election in accordance with Section 3.010 or 3.020 above, will
be permitted to also elect to have one or more Measurement Funds used to
determine the amounts to be credited to his Account Balance and his election
will continue to be in effect thereafter, unless it should be changed in
accordance with subsection (c). If it is determined by the Committee or its
delegate that an

12



--------------------------------------------------------------------------------



 



      investment election made by a Participant is invalid or defective, the
Participant’s election, until duly corrected by him, will be deemed to have been
made in favor of the Fidelity Puritan® Fund.

  (b)   Crediting or Debiting Method. The performance (either positive or
negative) of each elected Measurement Fund will be determined by the Committee
or its delegate, based on the performance of the Measurement Funds themselves. A
Participant’s Account Balance will be credited or debited on a daily basis based
on the performance of each Measurement Fund selected by the Participant, as
determined by the Committee or its delegate in its sole discretion, as though:

  (1)   a Participant’s Account Balance were actually invested in the
Measurement Fund(s) selected by the Participant as of the close of business on
any business day, at the closing price on that day;     (2)   the portion of the
Annual Deferral Amount that was actually deferred during any pay period was
invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable on such day, no later than the close of business on the
first business day after the day on which such amounts are actually deferred
from the Participant’s Base Annual Salary through reductions in his payroll, at
the closing price on such date; and     (3)   any distribution made to a
Participant that decreases such Participant’s Account Balance ceased being
invested in the Measurement Fund(s), in the applicable percentages, no earlier
than one business day prior to the distribution, at the closing price on such
date.

  (c)   Transfers among Measurement Funds. The Participant will be permitted to
change, on a daily basis, any previous Measurement Fund election or elections he
has made with regard to his Account Balance. The elections and changes to such
elections which a Participant makes pursuant to this subsection will be made by
means of any method (including any available telephonic or electronic method
which is acceptable to the Committee or its delegate at the time the election or
change is made by the Participant), and may be made at any time and will be
effective as of the New York Stock Exchange closing immediately following the
making of that election or change; provided, however, if it is determined by the
Committee or its delegate that an investment election made by a Participant is
invalid or defective, the Participant’s election, until duly corrected by him,
will be deemed to have been made in favor of whatever short-term, money market
vehicle is available under the Plan at that time.     (d)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance will not be considered or construed in any manner

13



--------------------------------------------------------------------------------



 



      as an actual investment of his Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee, in its own discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
will have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance will at all times be a bookkeeping
entry only and will not represent any investment made on his behalf by the
Company or the Trust. The Participant will at all times remain an unsecured
creditor of the Company.

  (e)   Company Reservation of Rights. Consistent with the preceding sentence,
nothing to the contrary in this Plan or any of its forms or communication
material, nor in any document associated with the Trust, should be interpreted
or understood to provide Participants or their Beneficiaries with any current,
direct rights with respect to the assets held by the Trustee in the Trust.

4.030   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Company or any Affiliate
employing the Participant will withhold from that portion of the Participant’s
Base Annual Salary, Incentive Compensation, or Performance Award which is being
deferred the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount.     (b)   Annual Company Match Amounts. For each Plan
Year in which Company Match Amount is credited to the Participant, the Company
or any Affiliate employing the Participant will withhold the Participant’s share
of FICA and other employment taxes on the amount credited to such Company Match
Account.     (c)   Distributions. The Company or any Affiliate employing the
Participant, or the Trustee of the Trust, will withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld in connection with such payments, in
amounts and in a manner to be determined in the sole discretion of the Company
and the trustee of the Trust.

14



--------------------------------------------------------------------------------



 



ARTICLE V: SHORT-TERM PAYOUTS, IN-SERVICE WITHDRAWALS
AND 409A CHANGE OF CONTROL PAYMENTS

5.010   Short-Term Payouts. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
Short-Term Payout from the Plan with respect to such Salary Deferral Account,
Company Match Account, Incentive Compensation Deferral Account, and Performance
Award Account. Any such election must be made no later than December 31st of the
Plan Year immediately preceding the Plan Year to which such Annual Deferral
Amount relates.

  (a)   Subject to the Deduction Limitation, the said Short-Term Payout will be
a lump sum payment in an amount that is equal to the Annual Deferral Amount and
Annual Company Match Amount, as adjusted for amounts credited or debited in the
manner provided in Section 4.020 on that amount.     (b)   Subject to the
Deduction Limitation and the other terms and conditions of this Plan, each
Short-Term Payout elected will be paid out during a sixty (60) day period
commencing immediately after the last day of any Plan Year designated by the
Participant that is at least three Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred. By way of example, if a three-year
Short-Term Payout is elected for Annual Deferral Amounts that are deferred in
the Plan Year commencing January 1, 2008, the three-year Short-Term Payout would
become payable during a sixty (60) day period commencing January 1, 2012.    
(c)   Should an event occur that triggers a benefit under Article VI or VII, any
Annual Deferral Amount, plus amounts credited or debited thereon, that is
subject to a Short-Term Payout election under this Section will not be paid in
accordance with this Section, but will instead be paid in accordance with the
other applicable Article.

5.020   Withdrawal for Unforeseeable Financial Emergencies. In the event that
any Participant should encounter an Unforeseeable Financial Emergency, such
Participant may:

  (a)   petition the Committee or its delegate to suspend any deferrals required
to be made on his behalf, and/or     (b)   petition the Committee or its
delegate to permit him to receive a partial or full payout from the Plan. Such a
payout will not exceed the lesser of:

  (1)   the Participant’s Account Balance, calculated as if the Participant were
receiving a Termination Benefit; and     (2)   the amount reasonably needed to
satisfy the Unforeseeable Financial Emergency.

15



--------------------------------------------------------------------------------



 



    If, subject to the sole discretion of the Committee or its delegate, the
petition for a suspension and/or payout is approved, suspension will take effect
on the date of approval and any payout will be made within sixty (60) days of
the date of approval. The payment of any amount under this Section will not be
subject to the Deduction Limitation.

5.030   409A Change of Control Payments. Notwithstanding any other provision of
this Plan to the contrary, a Participant may elect to have his interest in and
to Accounts hereunder paid in a lump sum, in the event of the occurrence of a
409A Change of Control, subject to the following:

  (a)   To be effective, the election of a Participant pursuant to this
Section 5.030 must be made in writing and filed with the Committee or filed
electronically on or before December 31st of the calendar year immediately
preceding the Plan Year in which such Base Annual Salary, Incentive Compensation
Base Contribution Deferrals, Performance Award or Annual Company Match Amounts
were deferred. Once an election is made pursuant to this Section 5.030 it shall
remain in effect for all future years unless an election is made before
December 31st of the calendar year immediately preceding such future Plan Year.
Except as otherwise provided in Section 10.020, such election shall become
irrevocable. Notwithstanding the foregoing, a Participant may elect to make the
election described in this Section 5.030 with respect to his interest in and to
Accounts hereunder that were earned prior to January 1, 2009 no later than
December 31, 2008 (or such other date as is permitted under Section 409A and
approved by the Senior Vice President, Human Resources of the Company).     (b)
  Any lump sum payments which are to be made on account of the occurrence of a
409A Change of Control shall be made within forty-five (45) days following such
409A Change of Control.     (c)   Notwithstanding the foregoing, if the
Participant does not file a timely written or electronic election in accordance
with Section 5.030(a) to receive or not receive his or her Accounts under the
Plan in a lump sum upon a 409A Change of Control, then such Participant’s
Accounts under the Plan will automatically be paid in a lump sum upon a 409A
Change of Control.

ARTICLE VI: RETIREMENT BENEFITS

6.010   Retirement Benefit. Subject to the Deduction Limitation, a Participant
who Retires will receive, as a Retirement Benefit, his Account Balance.   6.020
  Payment of Retirement Benefit. A Participant, in connection with his
commencement of participation in the Plan, may elect to receive the Retirement
Benefit in a lump sum or pursuant to an Annual Installment Method of periods of
from two (2) through fifteen (15) years. The Participant may change any election
he has previously made to a different payout period permitted hereunder, but
only one such a change may be made with respect to any single election. Such
change will be accomplished by the Participant notifying the Committee or its
delegate, but such change will not be valid, unless it has been

16



--------------------------------------------------------------------------------



 



    submitted by the Participant and accepted by the Committee or its delegate
(in the Committee’s or delegate’s discretion) in accordance with the rules set
forth in Section 10.020. The Participant’s most recent election accepted by the
Committee or its delegate shall govern the payout of the Retirement Benefit. If
a Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made, or installment payments shall commence, within the
first sixty (60) days following the Plan Year in which the Participant Retires.
Any payment made shall be subject to the Deduction Limitation.

6.030   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement distributions commence but before the Retirement Benefit is
paid in full, the Participant’s unpaid Retirement Benefit payments shall
continue and shall be paid to the Participant’s Beneficiary over the remaining
number of years and in the same amounts and form and time of payment as that
benefit would have been paid to the Participant had the Participant survived.

ARTICLE VII: PRE-RETIREMENT SURVIVOR BENEFIT

7.010   Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation,
the Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit
equal to the Participant’s Account Balance if the Participant dies before he
Retires or experiences a Separation from Service.   7.020   Payment of
Pre-Retirement Survivor Benefit. Any Pre-Retirement Survivor Benefit payable
pursuant to Section 7.010 will be paid in a lump sum within the first sixty days
of the calendar year following the year which includes the Participant’s death.
Such lump sum payment will be paid to the Participant’s beneficiary as
designated on the Beneficiary Designation Form most recently filed in writing or
electronically with the Committee or its delegate prior to the Participant’s
death. Any such payment made will be subject to the Deduction Limitation.

ARTICLE VIII: SEPARATION FROM SERVICE BENEFIT

8.010   Separation from Service Benefit. Subject to the Deduction Limitation,
the Participant will receive a Separation from Service Benefit, which will be
equal to the Participant’s Account Balance if a Participant experiences a
Separation from Service prior to his Retirement or death.   8.020   Payment of
Separation from Service Benefit. The form of payment of a Participant’s Account
Balance, if such payment is due to the Participant’s Separation from Service,
will in all cases be a lump sum in cash. Payment of such Separation from Service
Benefit will be paid within the first sixty (60) days of the calendar year
immediately following the Plan Year which includes the Participant’s Separation
from Service.

ARTICLE IX: DISABILITY WAIVER AND BENEFIT

9.010   Disability Waiver.

17



--------------------------------------------------------------------------------



 



  (a)   Waiver of Deferral. A Participant who is determined by the Committee or
its delegate to be suffering from a Disability will be excused from fulfilling
that portion of the Annual Deferral Amount commitment that would otherwise have
been withheld from his Base Annual Salary, Incentive Compensation or Performance
Awards for the Plan Year during which he first suffers a Disability. During the
period of Disability, such Participant will continue to be considered a
Participant for all other purposes of this Plan.     (b)   Return to Work. If a
Participant returns to employment after a Disability ceases, subject to
Section 409A, the Participant may continue to defer an Annual Deferral Amount
for the remainder of the Plan Year and for every Plan Year thereafter while he
is a Participant in the Plan.

ARTICLE X: SECTION 409A

10.010   Section 409A Generally. This Plan is intended to comply with
Section 409A. Notwithstanding any other provision of this Plan to the contrary,
the Company makes no representation that this Plan or any amounts payable or
benefits provided under this Plan will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
this Plan.   10.020   Changes in Elections. Notwithstanding any other provision
of this Plan to the contrary, once an election is made pursuant to this Plan it
shall be irrevocable unless all of the following conditions are met:

  (a)   the election to change the time or form of payment will not become
effective until the date that is one year after the date on which the election
to make the change is made;     (b)   except with respect to any payment to be
made upon the death of a Participant, the form of payment, as changed, will
defer payment for the Plan Year until five (5) years later than the date that
payment of such Participant’s Account Balances would otherwise have been made
under this Plan; and     (c)   with respect to a payment that is to be made upon
a fixed date or schedule of dates, the election to change the form of payment is
made no less than twelve (12) months before the date that payment of the Account
Balances for that Plan Year was otherwise scheduled to be paid.

    For purposes of Section 10.020(b) and (c), all payments scheduled to be made
in the form of installments attributable to a particular Plan Year will be
treated as scheduled to be made on the date that the first installment of such
series of payments is otherwise scheduled to be made (that is, the installments
will be treated as an entitlement to a single payment for purposes of
Section 409A).       Once a change in election is made and recorded pursuant to
the Plan, such election will be irrevocable unless all of the conditions of this
Section 10.020 are met.



18



--------------------------------------------------------------------------------



 



    Notwithstanding any other provision of this Plan to the contrary, a
Participant will be permitted to make only one change in election pursuant to
this Section 10.020 with respect to the Account Balances to which such election
relates.

10.030   Six Month Wait for Specified Employees. Notwithstanding any other
provision of this Plan to the contrary, to the extent that any Account payable
under the Plan constitute an amount payable upon Separation from Service or
Retirement to any Participant under the Plan who is deemed to be a Specified
Employee, then such amount will not be paid during the six (6) month period
following such Separation from Service or Retirement. If the provisions of this
Section 10.030 apply to a Participant who incurs a Separation from Service or
Retirement, within the first six (6) months of the calendar year, then such
amount will be paid within the first sixty (60) days following the close of the
calendar year which includes the Participant’s Separation from Service or
Retirement. If the provisions of this Section 10.030 apply to a Participant who
incurs a Separation from Service or Retirement within the last six (6) months of
the calendar year, then such amount will be paid within the first sixty (60)
days after June 30th of the calendar year following the year in which includes
the Participant’s Separation from Service or Retirement.

ARTICLE XI: BENEFICIARY DESIGNATION

11.010   Beneficiary. Each Participant will have the right, at any time, to
designate his Beneficiary or Beneficiaries (both primary and contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   11.020   Beneficiary Designation or
Change of Designation. A Participant will be permitted to designate his
Beneficiary by completing and signing a written or electronic Beneficiary
Designation Form, and returning it to the Committee or its delegate. A
Participant will have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the written or electronic Beneficiary
Designation Form and the Committee’s or its delegate’s rules and procedures, as
in effect from time to time. Upon the acceptance by the Committee or its
delegate of a new written or electronic Beneficiary Designation Form, all
Beneficiary designations previously filed will be canceled. The Committee or its
delegate will be entitled to rely on the last written or electronic Beneficiary
Designation Form filed by the Participant and accepted by the Committee or its
delegate prior to the Participant’s death.   11.030   Spousal Consent Required.
If a Participant names someone other than his spouse as a Beneficiary, a spousal
consent, in the written or electronic form designated by the Committee or its
delegate, must be signed by that Participant’s spouse and returned to the
Committee or its delegate.   11.040   Acknowledgment. No designation or change
in designation of a Beneficiary will be effective until received and
acknowledged by the Committee or its delegate.

19



--------------------------------------------------------------------------------



 



11.050    Absence of Valid Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided in the preceding Sections or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary will be deemed to be his surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary will be payable to the executor or personal representative of the
Participant’s estate.   11.060   Doubt as to Beneficiary. Subject to and in
accordance with Section 409A, if the Committee or its delegate has any doubt as
to the proper Beneficiary to receive payments pursuant to this Plan, the
Committee or its delegate will have the right, exercisable in its discretion, to
withhold such payments until this matter is resolved to the Committee’s or the
delegate’s satisfaction.   11.070   Discharge of Obligations. The payment of
benefits under the Plan to a Beneficiary will fully and completely discharge the
Company and all of its Affiliates and the Committee from all further obligations
under this Plan with respect to the Participant, and that Participant’s
participation in this Plan will terminate upon such full payment of benefits.

ARTICLE XII: LEAVE OF ABSENCE

12.010   Paid Leave of Absence. Subject to Section 409A, if a Participant is
authorized by the Company or the Affiliate employing the Participant for any
reason to take a company-paid leave of absence, the Participant will continue to
be considered to be an Eligible Employee and the Annual Deferral Amount will
continue to be withheld during such paid leave of absence. Notwithstanding the
foregoing, such withholding will cease on the date such paid leave of absence is
deemed to be a Separation from Service for purposes of Section 409A.   12.020  
Unpaid Leave of Absence. Subject to Section 409A, if a Participant is authorized
by the Company or the Affiliate employing the Participant to take an unpaid
leave of absence, the Participant will continue to be considered an Eligible
Employee and the Participant will not be permitted to make deferrals until the
Participant returns to a paid employment status. Upon such return, deferrals
will resume for the remaining portion of the Plan Year in which the return
occurs, based on the deferral election, if any, made for that Plan Year. If no
election was made for that Plan Year, no deferral will be withheld.

ARTICLE XIII: TERMINATION, AMENDMENT OR MODIFICATION

13.010   Termination. Although the Company and each Affiliate anticipates that
it will continue the Plan for an indefinite period of time, there is no
guarantee that the Company or any such Affiliate will continue the Plan or will
not terminate the Plan at any time in the future. Accordingly, the Company
reserves the right to discontinue sponsorship of the Plan and/or to terminate
the Plan at any time with respect to any or all of its participating Employees,
by action of the Board of Directors. Notwithstanding the foregoing, except as
otherwise permitted by Section 409A, in the event of any termination of the
Plan, any

20



--------------------------------------------------------------------------------



 



    amounts payable under the Plan shall continue to be paid in accordance with
the terms of the Plan in effect on the date of Plan termination.

13.020   Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by action of the Board of Directors; provided, however, that:

  (a)   no amendment or modification shall be effective to decrease or restrict
the value of a Participant’s Account Balance in existence at the time the
amendment or modification is made, calculated as if the Participant had
experienced a Separation from Service as of the effective date of the amendment
or modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification;     (b)   no amendment or
modification of this Section 13.020 Plan shall be effective; and     (c)   the
amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification.

13.030   Effect of Payment. The full payment of all applicable benefits
hereunder shall completely discharge all obligations to a Participant and his
Beneficiaries under this Plan.

ARTICLE XIV: ADMINISTRATION

14.010   Committee Duties. Except as otherwise provided in this Article, this
Plan will be administered by the Committee and its delegates. Members of the
Committee may be Participants under this Plan. The Committee will also have the
discretion and authority to:

  (a)   make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and     (b)   decide or resolve
any and all questions including interpretations of this Plan, as may arise in
connection with the Plan.     Any individual serving on the Committee who is a
Participant will not be permitted to vote or act on any matter relating solely
to himself or herself. When making a determination or calculation, the Committee
will be entitled to rely on information furnished by a Participant or the
Company.

14.020   Administration Upon Change of Control. Notwithstanding any other
provision of this Plan to the contrary, upon and after the occurrence of a
Change of Control, the Plan will be administered by the Third-Party
Administrator. The Third-Party Administrator so selected will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to, benefit entitlement determinations; provided,
however, upon

21



--------------------------------------------------------------------------------



 



    and after the occurrence of a Change of Control, such administrator will
have no power to direct the investment of Plan or Trust assets or select any
investment manager or custodial firm for the Plan or Trust.

    Upon and after the occurrence of a Change of Control, the Company will be
required to:

  (a)   pay all reasonable administrative expenses and fees of the Third-Party
Administrator;     (b)   indemnify the Third-Party Administrator against any
costs, expenses and liabilities including, without limitation, attorney’s fees
and expenses arising in connection with the performance of such administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the said administrator or its employees or agents; and    
(c)   supply full and timely information to the Third-Party Administrator on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Separation from Service of
the Participants, and such other pertinent information as the Third-Party
Administrator may reasonably require.

    Upon and after a Change of Control, the Third-Party Administrator may not be
terminated by the Company and may only be terminated (and a replacement
appointed) by the Trustee, but only with the approval of the Ex-CEO.

14.030   Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to the Company or any
Affiliate. The Company’s Vice President, Compensation and Benefits will at all
times, unless otherwise determined by the Committee, be deemed to be and shall
be specifically referred to herein as the Committee’s delegate for all purposes
herein.   14.040   Binding Effect of Decisions. The decision or action of the
Committee or its delegate with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder will be final and conclusive
and binding upon all persons having any interest in the Plan.   14.050  
Indemnity of Committee. The Company and its Affiliates shall indemnify and hold
harmless the members of the Committee, any Employee to whom the duties of the
Committee may be delegated, and the Committee or its delegate against any and
all claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, or such Employee.

22



--------------------------------------------------------------------------------



 



14.060   Employer Information. To enable the Committee and its delegates to
perform their functions, the Company will supply full and timely information to
the Committee and delegates on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
circumstances of the Retirement, Disability, death or Separation from Service of
its Participants, and such other pertinent information as the Committee or its
delegate may reasonably require.

ARTICLE XV: OTHER BENEFITS AND AGREEMENTS

15.10   Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Company and its Affiliates. The Plan will supplement and will
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE XVI: CLAIMS PROCEDURE

16.010   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee or its delegate a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant. All other claims must be made within one hundred and
eighty (180) days of the date on which the event that caused the claim to arise
occurred. The claim must state with particularity the determination desired by
the Claimant.   16.020   Notification of Decision. The Committee or its delegate
will consider a Claimant’s claim within a reasonable time, and will notify the
Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee or its delegate
has reached a conclusion contrary, in whole or in part, to the Claimant’s
requested determination, and such notice must set forth in a manner calculated
to be understood by the Claimant;     (c)   the specific reason(s) for the
denial of the claim, or any part of it;

  (1)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (2)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (3)   an explanation
of the claim review procedure set forth in Section 16.030 below.

23



--------------------------------------------------------------------------------



 



16.030   Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Committee or its delegate that a claim has been denied, in whole
or in part, a Claimant (or the Claimant’s duly authorized representative) may
file with the Committee or its delegate a written request for a review of the
denial of the claim. Thereafter, but not later than thirty (30) days after the
review procedure began, the Claimant (or the Claimant’s duly authorized
representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Committee or
its delegate, in its sole discretion, may grant.

16.040   Decision on Review. The Committee or its delegate will render any
decision on review promptly, and not later than 60 days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Committee’s or
its delegate’s decision must be rendered within one hundred and twenty
(120) days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee or its delegate deems relevant.

16.050   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article XVI is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE XVII: TRUST

17.010   Establishment of the Trust. The Company shall establish the Trust
(which may be referred to herein as a “Rabbi Trust”). The Trust shall become
irrevocable upon a Change of Control (to the extent not then irrevocable).
Notwithstanding any other provision of this Plan to the contrary, the Trust
shall not become irrevocable or funded with respect to this Plan upon the
occurrence of an event described in Section 1.110(d). After the Trust has become
irrevocable with respect to the Plan, except as otherwise provided in Section 12
of the Trust, the Trust shall remain irrevocable with respect to the Plan until
all benefits due under the Plan and benefits and account balances due to
participants and beneficiaries under any other plan covered by the Trust have
been paid in full. Upon establishment of the Trust, the Company shall provide
for funding of the Trust in accordance with the terms of the Trust.

24



--------------------------------------------------------------------------------



 



17.020   Interrelationship of the Plan and the Trust. The provisions of the Plan
and each Participant’s Participation Agreement will govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust will govern the rights of the Company and its Affiliates, Participants and
the creditors of the Company and its Affiliates to the assets transferred to the
Trust. The Company and each of its Affiliates employing any Participant will at
all times remain liable to carry out their obligations under the Plan.   17.030
  Distributions From the Trust. The Company’s and each of its Affiliate’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce their
obligations under this Plan.   17.040   Rabbi Trust. The Rabbi Trust shall:

  (a)   be a non-qualified grantor trust which satisfies in all material
respects the requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any
successor Revenue Procedure or other applicable authority);     (b)   become
irrevocable upon a Change of Control, to the extent not then irrevocable (other
than an event described in Section 1.110(d)); and     (c)   provide that any
successor trustee shall be a bank trust department or other party that may be
granted corporate trustee powers under state law.

ARTICLE XVIII: MISCELLANEOUS

18.010   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Section 201(2), 301(a)(3) and 401(a)(1). The Plan
will be administered and interpreted to the extent possible in a manner
consistent with that intent.   18.020   Unsecured General Creditor. Participants
and their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Company
or its Affiliates. For purposes of the payment of benefits under this Plan, any
and all of the Company’s or Affiliate’s assets shall be, and remain, the
general, unpledged unrestricted assets of the Company or Affiliate. The Company
or Affiliate’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.   18.030   Company Liability. The
Company’s or an Affiliate’s liability for the payment of benefits will be
defined only by the Plan and the Participant’s specific Participation Agreement.
The Company and its Affiliates will have no obligation to a Participant under
the Plan, except as expressly provided in the Plan and the Participant’s
Participation Agreement.

25



--------------------------------------------------------------------------------



 



18.040   Nonassignability. Neither a Participant nor any other person will have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable will, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.  
18.050   Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
or any of its Affiliates and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or an Affiliate or to interfere with the
right of the Company or an Affiliate to discipline or discharge the Participant
at any time.   18.060   Furnishing Information. A Participant or his Beneficiary
will cooperate with the Committee or its delegate by furnishing any and all
information requested by the Committee or its delegate and take such other
actions as may be requested in order to facilitate the administration of the
Plan and the payments of benefits hereunder.   18.070   Terms. Whenever any
words are used herein in the masculine, they should be construed as though they
were in the feminine in all cases where they would so apply; and whenever any
words are used herein in the singular or in the plural, they should be construed
as though they were used in the plural or the singular, as the case may be, in
all cases where they would so apply.   18.080   Captions. The captions of the
articles, sections and paragraphs of this Plan are for convenience only and do
not control or affect the meaning or construction of any of its provisions.  
18.090   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the laws of the State of Iowa.   18.100  
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Vice President, Compensation and Benefits
Rockwell Collins, Inc.
400 Rockwell Collins Road NE
Cedar Rapids, Iowa 52498

26



--------------------------------------------------------------------------------



 



    Such notice will be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.

18.110   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.   18.120   Spouse’s Interest. The
interest in the benefits hereunder of a spouse of a Participant who has
predeceased the Participant will automatically pass to the Participant and will
not be transferable by such spouse in any manner, including but not limited to
such spouse’s will, nor will such interest pass under the laws of intestate
succession.   18.130   Validity. In case any provision of this Plan should be
found to be illegal or invalid for any reason, said illegality or invalidity
will not affect the remaining parts hereof, but this Plan should be construed
and enforced as if such illegal or invalid provision had never been inserted
herein.   18.140   Minors, Incompetent Persons, etc. If the Committee or its
delegate determines that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee or its delegate may direct payment of
such benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee or its
delegate may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and will be a complete
discharge of any liability under the Plan for such payment amount.   18.150  
Qualified Domestic Relations Order. The Committee or its delegate is authorized
to make any payments directed by court order that qualifies as a “qualified
domestic relations order” under Section 414(p) in any action in which the Plan
or the Committee has been named as a party.   18.160   Distribution in the Event
of Taxation.

  (a)   In General. Subject to and in accordance with Section 409A, if, for any
reason, all or any portion of a Participant’s benefits under this Plan becomes
taxable to the Participant under Section 409A prior to receipt, a Participant
may petition the Committee or its delegate before a Change of Control, or the
Trustee of the Trust after a Change of Control, for a distribution of that
portion of his benefit that has become taxable under Section 409A. Upon the
grant of such a petition, which grant should not be unreasonably withheld (and,
after a Change of Control, must be granted), the Company or, as applicable, its
Affiliate will distribute to the

27



--------------------------------------------------------------------------------



 



      Participant immediately available funds in an amount equal to the taxable
portion of his benefit (which amount will not exceed a Participant’s unpaid
Account Balance under the Plan). If the petition is granted, the tax liability
distribution will be made within 90 days of the date when the Participant’s
petition is granted. Such a distribution will affect and reduce the benefits to
be paid under this Plan.

  (b)   Trust. If the Trust terminates in accordance with provisions thereof and
benefits are distributed from the Trust to a Participant in accordance
therewith, the Participant’s benefits under this Plan will be reduced to the
extent of such distributions.

18.170   Insurance. The Company, on its own behalf or on behalf of the trustee
of the Trust, and, in its discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, will be the
sole owner and beneficiary of any such insurance. The Participant will have no
interest whatsoever in any such policy or policies, and at the request of the
Company will submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to which the Company has applied for insurance.

18.180   Requirement for Release. Any payment to any Participant or a
Participant’s present, future or former spouse or Beneficiary in accordance with
the provisions of this Plan will, to the extent thereof, be in full satisfaction
of all claims against the Plan, the Trustee and the Company, and the Trustee may
require such Participant or Beneficiary, as a condition precedent to such
payment to execute a receipt and release to such effect.

28